Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 16,17,19,20,21,22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Laurberg et al 2020/0318619.
Laurberg et al 2020/0318619 teach (Figure 2) a robot device, including:
An access module including s a drive mechanism 37 (Figure 8) to drive the robot along a wind turbine;
An inspection module (operatively, and otherwise) coupled the drive mechanism, the inspection module including sensors and/or camera (Para 66,67), the sensors of which inspect the blade (Para 11); 
An additional module (operatively, and otherwise) coupled to the inspection module, such preforming the task of cleaning (Para 22,62)/repairing (Para 62) and/or grinding.

    PNG
    media_image1.png
    387
    684
    media_image1.png
    Greyscale



As to claim 16; the access, inspection and additional elements are not tagged modules, the wire 9 is not tagged a cable, and sequential operation is not expressly stated in the written specification of the Reference. 
As to claims 16,19,22, it would have been obvious to initially employ the drive so that the robot may first reach the blade, then operate the camera at that point so that the rotor may find any site of interest to be either cleaned, ground and/or repaired, and then actually clean, ground and/or repair the site finally determined to require such after the sensor/camera detects either soiling or defects because one of ordinary skill will recognize that one must locate the soiling or defects prior to actually carrying out the subsequent treatment (i.e., cleaning, grinding and/or repair).  Note that the drive, sensors/camera and repair (grinding) elements are as much modules as those claimed. Finally, a single wire 9 is suggestive of a strand wire element to allow for necessary strength to support such a robot that's above a worker, as well as to allow for signals to travel between robot and ground to permit for an individual on the ground to actually view the site of inspection, and control any cleaning, grinding and/or repair (Para 67).
As to claim 17, note that there is a camera on the base (last sentence, Para 109), and that the base of the robot is separate from the arm (“robot has a base and an arm extending from the base” (first sentence, Para 17).
As to claim 20, a repaired blade is an upgraded blade.
As to claim 21, note that Laurb suggests (Para 68) use of wired connection to provide power and control signals. 
18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Laurberg ‘619 as applied against claim 16, and further in view of Bosselmann et al 2008/0141778
As to claim 18 it would have also have been obvious to employ a NDT sensor in Laurberg as Bosselmann teaches (Para 78,107) use of such probe to NDT test a wind turbine bade at the site.

Comment: Note was made of lines 2-3 of claim 11, especially the anchored at “opposing” ends.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT R RAEVIS whose telephone number is (571)272-2204. The examiner can normally be reached on Mon to Fri from 7am to 4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel, can be reached at telephone number 571-272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.